Case 21-30085-hdh11 Doc 340 Filed 03/10/21 Entered 03/10/21 17:20:42 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CHAPTER 11
NATIONAL RIFLE ASSOCIATION : CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC, §
DEBTORS! : Jointly Administered

 

DECLARATION OF JOHN PARKER SWEENEY, ON BEHALF OF
PROPOSED ORDINARY COURSE PROFESSIONAL BRADLEY ARANT
BOULT CUMMINGS LLP

I, John Parker Sweeney, pursuant to Section 1746 of title 28 of the United States Code, hereby

declare that the following is true to the best of my information, knowledge, and belief:

i. I am a partner of Bradley Arant Boult Cummings LLP, located at 1615 L Street, N.W.,

Suite 1350, Washington, D.C. 20036 (the “Company”).

2. The National Rifle Association of America and/or Sea Girt LLC (collectively, the
“Debtors”) have requested that the Company provide legal services to the Debtors handling Second

Amendment rights lawsuits, and the Company has consented to provide such services.

5. The Company may have performed services in the past and may perform services in the
future, in matters unrelated to the Debtors’ Chapter 11 cases, for persons that are parties in interest in
these cases. As part of its customary practice, the Company is retained in cases, proceedings, and
transactions involving many different parties, some of whom may represent or be claimants or
employees of the Debtors, or other parties in interest in these cases. The Company does not perform
services for any such person in connection with these cases. In addition, the Company does not have any
relationship with any such person, their attorneys, or accountants that would be adverse to the Debtors or

their estates.

 

1 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 340 Filed 03/10/21 Entered 03/10/21 17:20:42 Page 2 of 2

4, Neither I, nor any principal of, or professional employed by the Company has agreed to
share or will share any portion of the compensation to be received from the Debtors with any other

person other than the principals and regular employees of the Company.

2, Neither I, nor any principal of, or professional employed by the Company, insofar as I

have been able to discover, holds or represents any interest adverse to the Debtors or their estates.

6. The Company believes that the Debtors owe it $593,090.36 for prepetition services, the
payment of which is subject to limitations contained in the United States Bankruptcy Code, 11 U.S.C. §§
101-1532. I understand that the amount owed by any of the Debtors to the Company for prepetition
services will be treated as a general unsecured claim, and as such, the Company may file a proof of

claim. I further understand that this declaration will not suffice as the Company’s proof of claim.

hs At any time during the period of its employment, if the Company should discover any
facts bearing on the matters described herein, the Company will supplement the information contained

in this Declaration.

8. I, or a representative of the Company, have read and am familiar with the requirements of

the Order Authorizing Employment and Payment of Professionals Utilized in the Ordinary Course of

Business.

I declare under penalty of perjury that the foregoing is true and correct. Executed this 8" day of

Sx.

John Parker Sweeney

March, 2021 in Washington, D.C.

 
